

117 S2948 IS: Recreational Lands Self Defense Act
U.S. Senate
2021-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2948IN THE SENATE OF THE UNITED STATESOctober 6, 2021Mr. Crapo (for himself, Mr. Risch, Mr. Scott of Florida, Mr. Tillis, Mr. Braun, Mr. Marshall, Mr. Barrasso, Mr. Cruz, Mr. Rounds, and Ms. Lummis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo protect the right of individuals to bear arms at water resources development projects.1.Short titleThis Act may be cited as the Recreational Lands Self Defense Act.2.Protecting the right of individuals to bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled or functional firearm, in any area open to the public (other than a Federal facility as defined in section 930(g) of title 18, United States Code) at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—(1)the individual is not otherwise prohibited by law from possessing the firearm; and(2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.